NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2008-3050

                               PATRICK J. MARTIN,

                                                          Petitioner,

                                         v.

                       UNITED STATES POSTAL SERVICE,

                                                          Respondent.

      Katharina P. Arnhold, of Ft. Lauderdale, Florida, argued for petitioner. Of
counsel on the brief was Richard D. Casey, Lynn, Jackson, Shultz & Lebrun P.C., of
Sioux Falls, South Dakota.

        Ray E. Donahue, Appellate Division, Office of General Counsel, United States
Postal Service, of Washington, DC, argued for respondent. With him on the brief was
Lori J. Dym, Chief Counsel.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-3050


                               PATRICK J. MARTIN,

                                                     Petitioner,

                                          v.

                        UNITED STATES POSTAL SERVICE,

                                                     Respondent.




                                  Judgment

ON APPEAL from the       MERIT SYSTEMS PROTECTION BOARD

in CASE NO(S).           DE0752050388-l-2

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED August 11, 2008                     /s/ Jan Horbaly
                                          Jan Horbaly, Clerk